Order unanimously affirmed without costs. Memorandum: Family Court properly found permanent neglect based upon clear and convincing evidence that, despite diligent efforts by the Department of Social Services (DSS), respondent failed to plan for the future of her child for a period of more than one year following his placement with DSS (see, Matter of Gregory B., 74 NY2d 77, 86-87). Respondent consented to the entry of an order suspending judgment for 12 months, which was thereafter extended for eight months. The proof at the dispositional hearing established that termination of respondent’s parental rights was in the child’s best interests (see, Matter of Michael B., 80 NY2d 299, 314-315). (Appeal from Order of Onondaga County Family Court, Buck, J.—Terminate Parental Rights.) Present—Denman, P. J., Pine, Wesley, Balio, Davis, JJ.